Dbemer, J. —
1 It is charged -that, while acting.as an agent of J. Wragg & Sons Company," dealers in 'nursery stock, defendant, as such agent, forged the signature of one A. Peelen to an order for such stock. Two jurors, who heard part of the evidence on a former trial were challenged for cause, and the challenges overruled. Each said he could lay aside the opinion he had formed from the evidence he had héard, and decide the case solely on the evidence adduced upon the trial, without reference to anything he had heard before. There was no error in overruling-the challenges. State v. Munchrath, 78 Iowa, 272; State v. Brady, 100 Iowa, 194; State v. Foster, 91 Iowa, 168; State v. Bone, 114 Iowa, 537, and cases cited therein.
2 II. A witness who went to the scene of defendant’s operations to verify, as agent for Wragg &, Sons:Company, certain orders sent it by defendant, testified that he called at defendant’s home, but -was unable to find him either there or in the immediate vicinity. His purpose was to gain • information regarding the orders, and' we see no prejudicial error in the admission of the evidence.
III. Evidence as to other forgeries by defendant was admitted, over his objections.’ These objections were-not well founded. State v. Prins, 113 Iowa, 72. The court submitted the question as to their being forgeries and as to defendant’s connection' therewith. to the jury; and evidently followed the law as announced by this court on a -former appeal of the Gáse. State v. Prins, supra. Claim is made that the persons who testified that certain signatures were forgeries were not the persons--whose names'are *507apparently affixed to the orders. There is no merit in this ■contention. The evidence shows, or at least the jury was warranted in finding, that they were the same. Defendant sent these order's with the fictitious signatures attached to his principal, and his connection with them is sufficiently shown.
3 IV. Defendant’s character and reputation were put in issue, and a witness, who testified that he knew what people said of his general reputation for truth, honesty, and morality in the neighborhood in which he lived prior to August 10,1898, the.date when the crime is said to have been committed, was permitted to answer, over defendant’s objections, that it was bad. There was no error in this. Other witnesses, who knew defendant as a student at Orange Oity in the year 1891 or 1898, and who testified that. they knew his general reputation for honesty, morality, and integrity in Orange Oity, were also permitted to testify in regard thereto, over defendant’s objections. This was proper. State v. Hart, 67 Iowa, 144; McGuire v. Kenefick, 111 Iowa, 147. At any rate, no abuse of discretion in the trial court is shown. Each of these witnesses testified that he had known defendant from the time he attended school at Orange Oity ■down to the time of trial, and each said he was acquainted with defendant’s reputation.
V. • Complaint is made of ■ one of the instructions. We need not set it out. It relates to the effect to be given ■evidence of other forgeries, and is evidently bottomed on ■the language used by this court when the case was before us on another appeal. ■ Suffice it to say that it follows'the Tule there announced. ’ '
■ There is no prejudicial error in the record, and the judgment is therefore aeeirmed. ' '